UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6431


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CARLOS DEMOND ROBINSON, a/k/a Carlos Demond Pitts,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:93-cr-00232-GRA-1)


Submitted:   July 24, 2012                 Decided:   August 14, 2012


Before WILKINSON, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carlos Demond Robinson, Appellant Pro Se.       David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carlos    Demond    Robinson     appeals    the    district   court’s

order denying his petition for writ of error coram nobis.                        We

have     reviewed    the     record    and   find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States     v.    Robinson,    No.     6:93-cr-00232-GRA-1

(D.S.C. Feb. 28, 2012).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the     court   and   argument       would   not   aid   the

decisional process.

                                                                          AFFIRMED




                                         2